DETAILED ACTION
The instant action is in response to application 4 Dec 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks have been considered but do not take into account all of the references being used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0163171) in view of Onishi (JP 5868561B1) and Lachichi (WO 2015/131931) (Examiner Note: EP 2382573A1 is being used as an English translation of the Japanese document)..
As to claim 1, Park discloses a power conversion device comprising a plurality of converter cells cascade-connected to each other, the plurality of converter cells including: one or more full bridge-type converter cells (Fig. 5, type 1 sm); and a plurality of half bridge-type converter cells (Fig. 5, type 2 sm), each of the plurality of half bridge-type converter cells 
Park does not disclose the first to third terminals being provided on or provided to protrude from a surface of a package or the first full bridge-type converter cell including a first submodule and a second submodule as the two submodules included in each of the one or more full bridge-type converter cells, the first terminal of the first submodule and the first terminal of the second submodule being connected to each other through a wiring, the third terminal of the first submodule and the third terminal of the second submodule being connected to each other through a wiring,
Onishi teaches first to third terminals being provided on or provided to protrude from the surface of a package (See Figs. 5/6 and ¶42-45).

Lachichi teaches the first to third terminals being provided on or provided to protrude from a surface of a package or the first full bridge-type converter cell including a first submodule and a second submodule as the two submodules (6 & 6’) included in each of the one or more full bridge-type converter cells, the first terminal of the first submodule and the first terminal of the second submodule being connected to each other through a wiring, the third terminal of the first submodule and the third terminal of the second submodule being connected to each other through a wiring (See image below matching applicant and Lachich’s Figure 4),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park to use the full bridge disclosed by Lachichi to provide easily interchangeable components (Pg. 3, lines 1-3).  
As to claim 2, the combination discloses herein the third converter cell is a half bridge-type converter cell including a third submodule as the one submodule included in each of the plurality of half bridge-type converter cells, and the second terminal of the second submodule and the second terminal of the third submodule are connected to each other through a wiring. (See Park Fig. 5 & Lachichi Fig. 4).
	As to claim 3, the combination discloses wherein the second converter cell is a half bridge-type converter cell including a fourth submodule as the one submodule included in each of the plurality of half bridge-type converter cells, and the third terminal of the fourth submodule and the second terminal of the first submodule are connected to each other through a wiring (Parks fig. 5 was regarded as similar to applicant’s Fig. 6).


    PNG
    media_image1.png
    669
    580
    media_image1.png
    Greyscale

	 
As to claim 4, the combination discloses wherein the plurality of converter cells further includes: a fourth half bridge-type converter cell including a fifth submodule as the one submodule included in each of the plurality of half bridge-type converter cells; and a fifth half bridge-type converter cell including a sixth submodule as the one submodule included in each of the plurality of half bridge-type converter cells, the sixth submodule being adjacent to the fifth 
As to claim 5, the combination discloses wherein the plurality of converter cells are divided into a plurality of blocks (park, Fig. 5, Lachichi Fig. 4), the power conversion device further includes a plurality of insulating containers, a plurality of submodules forming a corresponding one of the blocks are housed in each of the insulating containers, and the plurality of insulating containers are stacked vertically to form a tower (Onishi, Fig. 5). 
As to claim 6, the combination discloses wherein at least one half bridge-type converter cell and at least one full bridge-type converter cell are housed in at least one of the plurality of insulating containers in a mixed manner  (Onishi, Fig. 5).
As to claim 7, the combination discloses wherein the plurality of converter cells further includes: a fourth half bridge-type converter cell including a fifth submodule as the one submodule included in each of the plurality of half bridge-type converter cells; and a fifth half bridge-type converter cell including a sixth submodule as the one submodule included in each of the plurality of half bridge-type converter cells, the sixth module being adjacent to the fifth submodule, and the third terminal of the fifth submodule and the second terminal of the sixth submodule are connected to each other through a wiring (see above).
As to claim 8, the combination discloses wherein the plurality of converter cells further includes: a fourth half bridge-type converter cell including a fifth submodule as the one submodule included in each of the plurality of half bridge-type converter cells; and a fifth half bridge-type converter cell including a sixth submodule as the one submodule included in each of the plurality of half bridge-type converter cells, the sixth submodule being adjacent to the fifth submodule, and the third terminal of the fifth submodule and the second terminal of the sixth submodule are connected to each other through a wiring.

As to claim 10, the combination discloses the combination discloses wherein the plurality of converter cells are divided into a plurality of blocks, the power conversion device further includes a plurality of insulating containers, a plurality of submodules forming a corresponding one of the blocks are housed in each of the insulating containers, and the plurality of insulating containers are stacked vertically to form a tower (Park Fig. 5, & Onishi Fig. 5).
As to claim 11, the combination discloses the combination discloses wherein the plurality of converter cells are divided into a plurality of blocks, the power conversion device further includes a plurality of insulating containers, a plurality of submodules forming a corresponding one of the blocks are housed in each of the insulating containers, and the plurality of insulating containers are stacked vertically to form a tower (Park Fig. 5, & Onishi Fig. 5).
As to claim 12, the combination discloses the combination discloses wherein the plurality of converter cells are divided into a plurality of blocks, the power conversion device further includes a plurality of insulating containers, a plurality of submodules forming a corresponding one of the blocks are housed in each of the insulating containers, and the plurality of insulating containers are stacked vertically to form a tower (Park Fig. 5, & Onishi Fig. 5).
As to claims 13, the combination discloses the combination discloses wherein the plurality of converter cells are divided into a plurality of blocks, the power conversion device further includes a plurality of insulating containers, a plurality of submodules forming a corresponding one of the blocks are housed in each of the insulating containers, and the plurality of insulating containers are stacked vertically to form a tower (Park Fig. 5, & Onishi Fig. 5).

As to claim 15, the combination discloses wherein at least one half bridge-type converter cell and at least one full bridge-type converter cell are housed in at least one of the plurality of insulating containers in a mixed manner (Onishi, Fig. 5).
As to claim 16, the combination discloses wherein at least one half bridge-type converter cell and at least one full bridge-type converter cell are housed in at least one of the plurality of insulating containers in a mixed manner (Onishi, Fig. 5).
As to claim 17, the combination discloses wherein at least one half bridge-type converter cell and at least one full bridge-type converter cell are housed in at least one of the plurality of insulating containers in a mixed manner (Onishi, Fig. 5).
As to claim 18, the combination discloses wherein at least one half bridge-type converter cell and at least one full bridge-type converter cell are housed in at least one of the plurality of insulating containers in a mixed manner (Onishi, Fig. 5).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/PETER M NOVAK/Examiner, Art Unit 2839